Citation Nr: 9917431	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  97-29 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability 
and, if so, whether all the evidence both old and new 
warrants the grant of service connection.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD) and, if so, whether all the evidence 
both old and new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend.


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
December 1968.

The Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO) previously denied service connection for 
a back disability and PTSD by rating decision issued in May 
1993.  The veteran was informed of these adverse 
determinations by letter from the RO, dated June 1, 1993.  
The veteran did not initiate an appeal, and the decisions 
became final.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from a February 1997 rating decision of the Montgomery 
VARO, which denied service connection for a back disability, 
on a new and material basis, as well as for PTSD, on a direct 
basis.  The RO characterized the issue in this case as that 
of service connection for PTSD.  The Board finds that the RO, 
by its silence, apparently conceded that the veteran had 
submitted sufficient evidence to reopen his claim of 
entitlement to service for PTSD.  However, the United States 
Court of Appeals for Veterans Claims (formerly United States 
Court of Veterans Appeals) (Court) has held that in a matter 
such as this the Board has a legal duty to consider the issue 
of whether new and material evidence has been submitted to 
reopen the claim regardless of the RO's actions.  See Barnett 
v. Brown, 8 Vet. App. 1 (1995).  Furthermore, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, 
the issue of whether new and material evidence had been 
submitted to reopen the veteran's claim seeking entitlement 
to service connection for PTSD is addressed below.

The veteran and a friend thereafter presented testimony at a 
hearing before the undersigned in Washington, DC.  A 
transcript of that hearing testimony has been associated with 
the record on appeal.


REMAND

Initially, the Board notes that since the appellant's claims 
were denied by the RO in May 1993, a precedent holding of the 
United States Court of Appeals for the Federal Circuit 
(hereinafter "Federal Circuit") has provided new guidance 
for the adjudication of claims for service connection based 
on the submission of "new and material evidence."  In the 
case of Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 
1998), the Federal Circuit held that in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), the Court impermissibly ignored 
the definition of "material evidence" adopted by VA under 
38 C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38 U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin that required reopening of claim on the 
basis of "a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" of the case was declared 
invalid.  Thus, the legal standard that remains valid, 
38 C.F.R. § 3.156(a), requires that in order for new evidence 
to be material, it must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."

The Court has held that its precedent decisions must be given 
full force and effect immediately, even when VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  Consequently, as this 
case remains in appellate status, a remand to the agency of 
original jurisdiction is required for the purpose of 
readjudication of the appellant's claim pursuant to the 
holding in Hodge, supra.  See also Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991) (precedent decisions of the Court 
generally are given retroactive effect with regard to cases 
in which the administrative or judicial review process is not 
concluded).

Regarding the claim seeking entitlement to service connection 
for PTSD, in addition to the veteran's various statements and 
testimony submitted in conjunction with the present appeal, 
the Board notes that he has submitted a copy of a letter from 
the National Archives indicating that it has located various 
records pertaining to his unit history and that copies could 
be forwarded to the veteran for a fee.  To date, however, 
these records have not been associated with the veteran's 
claims folder.  Clearly additional assistance is necessary.

The law states that an award of entitlement to service 
connection for PTSD requires (1) medical evidence 
establishing a clear diagnosis of PTSD; (2) credible 
supporting evidence that an inservice stressor(s) occurred; 
and (3) a link, established by medical evidence, between 
current symptomatology and the claimed inservice stressors.  
38 C.F.R. § 3.304(f)  (1998); Gaines, 11 Vet. App. at 357 
(citing Cohen v. Brown, 10 Vet. App. 128, 136-37  (1997)).  
In regard to evidence of inservice stressors, the Court has 
held that "[w]here it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98  (1993); 
see 38 C.F.R. § 3.304(f)  (1998); 38 U.S.C.A. § 1154(b)  
(West 1991).  However, where VA determines from the evidence 
that the veteran did not engage in combat with the enemy or 
where the veteran, even if he did engage in combat, is 
claiming stressors not related to combat, his lay testimony 
alone is not enough to establish that the stressors actually 
occurred.  Rather, his testimony must be corroborated by 
"credible supporting evidence" and must not be contradicted 
by service records.  38 C.F.R. § 3.304(f) (1998); West 
(Carleton) v. Brown, 7 Vet. App. 70, 76 (1994); see also, 
Zarycki, 6 Vet. App. at 98.  "Credible supporting evidence" 
of combat may be obtained from many sources, including, but 
not limited to, service records.  There is "an almost 
unlimited field of potential evidence to be used to 'support' 
a determination of combat status." Gaines, 11 Vet. App. at 
359.  However, "credible supporting evidence" of the actual 
occurrence of an inservice stressor cannot consist solely of 
after-the-fact medical nexus evidence.  Moreau v. Brown, 9 
Vet. App. 389  (1996).

Once the veteran's stressors have been verified or not, the 
veteran should be scheduled for VA psychiatric examination to 
determine if a diagnosis of PTSD is warranted based on the 
specific inservice stressors.  In this regard, the Board 
notes that the VA regulations pertaining to PTSD have been 
amended.  See Schedule for Rating Disabilities; Mental 
Disorders, 61 Fed.Reg. 52,695 (1996).  The Court has 
concluded that if, during the pendency of a claim, the 
applicable DSM criteria changed, then an examination should 
diagnose the veteran with due regard to the PTSD criteria in 
effect at the time the claim was filed, and all subsequent 
DSM criteria, and provide the evaluation most favorable to 
the veteran.  Cohen, 10 Vet. App. at 139.

In view of the foregoing, further appellate consideration 
will be deferred and the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his PTSD and back 
disability, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records (not already in the claims 
folder), should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The veteran should also provide a 
detailed statement containing additional 
verifiable information regarding the 
events claimed as "stressors" during 
his military service.  The veteran should 
be advised that this information is 
necessary to obtain supportive evidence 
of the stressful events he claims to have 
experienced, and he must be asked to be 
as specific as possible because without 
such details an adequate search for 
verifying information cannot be 
conducted.

3.  The RO is requested to review the 
veteran's statements in order to prepare 
a summary of all claimed stressors.  This 
summary and all associated documents 
should be sent to National Archives at 
College Park, 8601 Adelphi Road, College 
Park, Maryland 20740-6001, as well as the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150-3197 
(formerly known as the United States Army 
and Joint Services Environmental Support 
Group (ESG)), for verification of 
stressors, to include obtaining copies of 
morning reports for the veteran's unit 
pertinent to the events claimed, and 
copies of operation reports, lessons 
learned or similar documents regarding 
activities of the veteran's unit(s) while 
in Vietnam.

4.  Once the above-requested information 
has been ascertained, the RO should 
arrange for the veteran to be accorded an 
examination by a board of two VA 
psychiatrists, who have not previously 
examined him to determine the diagnosis 
of all psychiatric disorders that are 
present.  The RO must specify for the 
examiners the stressor or stressors that 
it has determined are established by the 
record and the examiners must be 
instructed that only those events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms and, whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, 
should be accomplished.  The examination 
report should reflect review of pertinent 
material in the claims folder. Therefore, 
the veteran's claims folder should be 
made available to and independently 
reviewed by each psychiatrist prior to 
examination.  The examiners should then 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of the 
nature of the veteran's psychiatric 
status.  If the diagnosis of PTSD is 
deemed appropriate pursuant to DSM-IV, 
the examiners should comment upon the 
link between the current symptomatology 
and one or more of the in-service 
stressors.  A complete rationale for any 
opinions expressed, positive or negative, 
must be provided.

5.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If any of the 
examination report does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, that report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

6.  Following completion of the above 
development, the RO must then re-
adjudicate the issues of whether new and 
material evidence has been received to 
reopen the claims for service connection 
for PTSD and a back disability.  To this 
end, as alluded to above, the RO's 
readjudication of the claims must comport 
with the Federal Circuit's holding in 
Hodge, supra, regarding whether the 
evidence submitted is new and material so 
as to allow reopening of the previously 
denied claims according to the specific 
criteria set forth under 38 C.F.R. 
§ 3.156(a) (1998).  In addition, the new 
DSM-IV criteria and the Court's decisions 
in Cohen and Gaines, supra, must be 
considered regarding the veteran's claim 
for service connection for PTSD.  

7.  If the determination remains adverse 
to the veteran, the RO should furnish the 
veteran and his accredited representative 
a supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which summarizes all of the 
evidence, both new and old, and sets 
forth the applicable legal criteria 
pertinent to this appeal, including 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (1998).  Thereafter, the 
veteran should be afforded the 
opportunity to respond thereto.

The Board reminds the veteran and his representative that 
they are free to submit additional evidence and argument 
while this case is in remand status.  See
 Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and Falzone v. Brown, 8 Vet. 
App. 398 (1995).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purposes of the REMAND are to further develop the 
record and accord due process of law.  No action is required 
of the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



